DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This is in response to communication filed on 9/28/20 in which claims 1-20 are pending.

Response to Arguments
2.	Applicant's arguments filed 2/3/2021 have been fully considered but they are not persuasive. Heydon clearly teaches wherein the new device (202) is a separate device and external from the configuring device (201) as recited in paragraph [0058]) and figure 2.  


Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


s 1-2, 5-6, 8-12, 15-16, 18-20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by U.S. Publication No. 2015/0245204 to Heydon.

a. 	As per claim 1, Heydon teaches a computer-implemented method for controlling nodes across a mesh network (See paragraph [0004]), the method comprising: processing an image to extract a set of operating parameters associated with a 5first node (See that is coupled to the mesh network (See paragraph [0015, 0055, 0058-0059], new device is added to the mesh network); configuring a first device controller (configuring device ) based on the set of operating parameters extracted from the image (See paragraph [0077]), wherein the first device controller is external to the first node and controls the first node across the mesh network (See paragraph [0060-0061]); and issuing one or more commands, via the first device controller, to the first node to cause the first node to perform at least one operation based on one or more 10operating parameters included in the set of operating parameters (See paragraph [0060-0065]).  

b. 	As per claim 11, Heydon teaches a non-transitory computer-readable medium that, when executed by the 20processor, causes the processor to control nodes across a mesh network (See paragraph [0055 and 0084]) by performing the steps of: processing an image to extract a set of operating parameters associated with a first node that is coupled to the mesh network (See paragraph [0015,0055, 0058-0059], new device is added to the mesh network); configuring a first device controller (controlling device) based on the set of operating parameters 25extracted from the image (See paragraph [0077]), wherein the first device controller is external to the first node and controls the first node across the mesh network (See paragraph [0060]); issuing one or more commands, via the device controller, to the first node to cause the first node to perform at least 

c. 	As per claims 2 and 12, Heydon teaches the claimed invention as described above.  Furthermore, Heydon teaches wherein the image corresponds to a quick response code that encodes the set of operating parameters (See paragraph [0074]).  

d. 	As per claims 5 and 15, Heydon teaches the claimed invention as described above. Furthermore, Heydon teaches wherein configuring the first device controller comprises setting a value of a first constant included in the device controller equal to a first operating parameter included in the set of operating parameters (See paragraph [0038, 0061]).  

e.	As per claims 6 and 16, Heydon teaches the claimed invention as described above.  Furthermore, Heydon teaches  wherein the first device controller executes at least one instruction based on the one or more operating parameters included in the set of operating parameters issue the one or more commands to the first node to cause the first node to perform the at least one operation (See paragraph [0060-0065]).  

f. 	As per claim 8, Heydon teaches the claimed invention as described above.  Furthermore, Heydon teaches transmitting 10a first portion of the device controller to the first node (See paragraph [0061]).  

15h. 	As per claim 10, Heydon teaches the claimed invention as described above.  Furthermore, Heydon teaches wherein the first node executes the first portion of the device controller to communicate with a second node included in the mesh network (See paragraph [0062-0065 and 0080]).  
i. 	As per claim 18, Heydon teaches the claimed invention as described above.  Furthermore, Heydon teaches further comprising the step of transmitting a first portion of the device controller to the first node (See paragraph [0061]), wherein the first node executes the first portion of the device controller to perform the at least 30one operation and to communicate with a second node included in the mesh network (See paragraph [0062-0065 and 0080]).  

j. 	As per claim 19, Heydon teaches a system, comprising: a node that resides within a mesh network (See paragraph [0055], new device is added to mesh network), a server coupled to the mesh network and configured to perform the steps of:  22WO 2018/191198PCT/US2018/026787 processing an image to extract a set of operating parameters associated with the node (See paragraph [0015, 0058-0059]); configuring a first device controller (configuring device) based on the set of operating parameters extracted from the image, wherein the first device 5controller controls the node across the mesh network (See paragraph [0077]), issuing one or more commands, via the first device controller, to the node to cause the node to perform at least one operation based on one or more operating parameters included in the set of operating parameters (See paragraph [0060-0061]); and a 

k. 	As per claim 20, Heydon teaches the claimed invention as described above.  Furthermore, Heydon teaches wherein the server includes: a memory storing a central controller (See paragraph [0082]); and 15a processor that, when executing the central controller, is configured to: process the image, configure the first device controller, and issue the one or more commands to the node to cause the node to perform the at least one operation (See paragraph [0060-0065 and 0082]).


Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

6.	Claims 3-4, 7, 13-14 and 17  are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2015/0245204 to Heydon in view of U.S. Publication No. 2017/0105129 to Teplin et al.

15a. 	As per claims 3 and 13, Heydon teaches the claimed invention as described above.  However, Heydon teaches processing the image to extract metadata associated with the first 
	Teplin teaches processing the image to extract metadata associated with the first node; parsing the metadata to determine a device type associated with the first node (See paragraph [0099]); and generating the first device controller based on the device type associated with 20the first node (See paragraph [0056]).
	It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Teplin in the claimed invention of Heydon in order to have access and control over the devices (See paragraph [0088]).

b. 	As per claims 4 and 14, Heydon teaches the claimed invention as described above.  Furthermore, Heydon teaches wherein generating the first device controller comprises provisioning at least one of a storage resource or a computing resource for executing the first device controller (See paragraph [0076 and 0084]).  

c. 	As per claims 7 and 17, Heydon teaches the claimed invention as described above.  However, Heydon wherein the first node 5comprises a lurninaire device, and wherein the set of operating parameters includes at least one of an operating wattage of the luminaire device, a lumen output of the luminaire device, and a maximum operating temperature of the luminaire device.  
	Teplin teaches wherein the first node 5comprises a luminaire device, and wherein the set of operating parameters includes at least one of an operating wattage of the luminaire device, a 
	It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Teplin in the claimed invention of Heydon in order to have access and control over the devices (See paragraph [0088]).
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Publication No. 2007/0038743 to Hellhake et al teaches system and method for communication in a wireless mobile AD-HOC network.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DJENANE BAYARD whose telephone number is (571)272-3878.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571)272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/DJENANE M BAYARD/Primary Examiner, Art Unit 2444